
	

113 HR 1637 IH: Adjusting Davis-Bacon for Inflation Act
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1637
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Duncan of South
			 Carolina (for himself, Mr.
			 Barton, Mrs. Blackburn,
			 Mr. Chabot,
			 Mr. Flores,
			 Mr. Franks of Arizona,
			 Mr. King of Iowa,
			 Mr. Pompeo,
			 Mr. Yoder,
			 Ms. Jenkins, and
			 Mr. Amash) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the provisions of title 40, United States Code,
		  commonly known as the Davis-Bacon Act, to raise the threshold dollar amount of
		  contracts subject to the prevailing wage requirements of such
		  provisions.
	
	
		1.Short titleThis Act may be cited as the
			 Adjusting Davis-Bacon for Inflation
			 Act.
		2.Threshold of
			 contracts subject to Davis-BaconSection 3142(a) of chapter 31 of title 40,
			 United States Code is amended by striking $2,000 and inserting
			 $50,000.
		
